DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election with traverse of Group I, claims 1-16, in the reply filed on 8 February 2022 is acknowledged. 
Applicant asserts that the claims of Group I are linked to those of Group II in a manner sufficient to form unity of invention. That is -- each requires a protein extract of ungerminated, deoiled Moringa oleifera seed, and particular treatment of skin conditions. As such, it is submitted the claims should be considered in their entirety, and withdrawal of the restriction requirement is respectfully requested.
This is unpersuasive, since the technical feature which would otherwise bind the Groups together (i.e., a protein extract of ungerminated, deoiled Moringa oleifera seed) is not a ‘special’  technical feature as it does not make a contribution over the prior art indeed as Applicant points out in the instant specification the protein extract of ungerminated, deoiled Moringa oleifera seed is such as described in patent EP1064008 and is sold by BASFunder the trade name Purisoft®. Thus Unity of Invention is lacking and the claims are properly restrictable.

Claim 17-20 are withdrawn as being directed to a nonelected invention.
Claims 1-16 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered vague and indefinite by the phrase “said skin and/or mucosa being healthy skin and/or mucosa”. It is unclear if the skin and/or mucosa is healthy then what is being treated by the claimed method. That is, it is not clear who the patient group is: a subject with healthy skin and/or mucosa or one with sensitized, sensitive, fragile or weakened skin. Appropriate clarification is required.
Claim 3 recites the limitation "the use" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practice. Appropriate clarification is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “uncomfortable manifestations”, and the claim also recites “such as …” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by 
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112, second paragraph, for the reasons set forth above.

Note on claim interpretation: For purposes of examination, the claims as drafted are given their broadest reasonable interpretation (BRI). For method claims the intended result of a positively recited step does not effectively limit the claimed method as it is deemed a necessary consequence of the positively recited step (see e.g., Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) (a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). Thus the claimed method as drafted contains the single positively recited step of “applying a protein extract of ungerminated, deoiled Moringa oleifera seed”. Therefore, the BRI of the claimed method is any method comprising applying a protein extract of ungerminated, deoiled Moringa oleifera seed. Hence the anticipation and statutory double patenting rejections set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pauly (US 6,500,470).
Pauly describes a method of hydrating, repairing, producing anti-wrinkle effects and/or producing anti-pollution effects for skin, lips, nails and/or hair of a person, comprising applying a composition to said skin, lips, nails and/or hair of said person, said composition comprising an effective amount of an extract of a plant of the genus Moringa belonging to the family Moringacaea, in admixture with a topically acceptable excipient; the improvement wherein said extract is a protein fraction extracted from seeds of said plant. The skin concerned is healthy skin. It is further taught that the protein extract is present in amounts ranging from 0.01% and 80%, preferably about 2%.  (see entire document, including, e.g., claim 1, paragraphs [0072] and [0073]).
It follows implicitly from this document that the protein extract of defatted non-germinated Moringa oleifera seeds is used for the treatment of sensitive, sensitized, fragile and/or weakened skin, since these are the types of skin which have need of a 
In fact, the instant Specification Specifically states 
“In one advantageous embodiment, the protein extract of ungerminated, deoiled Moringa oleifera seed is such as described in patent EP1064008 and is sold by BASF under the trade name Purisoft®. In particular, it is a water-soluble extract, more particularly obtained by extraction in a protic polar solvent, advantageously in water.” 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1254-1255, 195 U.S.P.Q. (BNA) 430, 432-33 (C.C.P.A. 1977).
The broadly claimed cosmetic method is therefore not novel over the teaching of Pauly.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 6,500,470. This is a statutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655